Case 2:20-cv-02211-TLP-tmp Document 20 Filed 11/17/20 Page 1 of 4                      PageID 62




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


 CARLO WILLIAMS,                                  )
                                                  )
        Plaintiff,                                )
                                                  )        No. 2:20-cv-02211-TLP-tmp
 v.                                               )
                                                  )        JURY DEMAND
 PLANTERS GIN COMPANY, INC.,                      )
                                                  )
        Defendant.                                )


      ORDER ADOPTING REPORT AND RECOMMENDATION AND DISMISSING
                  CLAIMS FOR FAILURE TO PROSECUTE


       Plaintiff sued Defendant pro se alleging employment discrimination. (ECF No. 1.) This

Court referred the matter to the Magistrate Court for pretrial matters under Administrative Order

No. 2013-05. After Defendant moved for judgment on the pleadings (ECF No. 12), the

Magistrate Court entered a Report and Recommendation (R&R) recommending this Court deny

the Motion for Judgment on the Pleadings. (ECF No. 16.)

       But then, Plaintiff failed to comply with the Magistrate Court’s orders to show cause and

repeatedly failed to actively litigate this case. (See ECF Nos. 13, 15, 17, & 18.) For that reason,

the Magistrate Court entered a second R&R recommending this Court dismiss this action without

prejudice due to Plaintiff’s failure to prosecute. (ECF No. 19.) For the reasons below, the Court

ADOPTS the R&R recommending dismissal for failure to prosecute. Because the Court is
Case 2:20-cv-02211-TLP-tmp Document 20 Filed 11/17/20 Page 2 of 4                       PageID 63




dismissing this action, the Court deems moot the earlier motion for judgment on the pleadings.1

(ECF No. 12.)

                         THE REPORT AND RECOMMENDATION

       The Magistrate Court first explained the procedural history of this case, which justifies

dismissal without prejudice for failure to prosecute. (ECF No. 19.) In June 2020, Defendant

moved for judgment on the pleadings, but Plaintiff failed to timely respond. (See ECF Nos. 13 &

19.) The Magistrate Court ordered Plaintiff to show cause, but Plaintiff did not respond to that

order either. (Id.) Next, the Magistrate Court directed the parties to meet for a planning

conference under Fed. R. Civ. P. 26(f) and submit to the Court a proposed scheduling order.

(ECF No. 15.) But Defendant was unable to reach Plaintiff. (See ECF Nos. 18 & 19.) And so,

the Magistrate Court directed Plaintiff to “advise the court of his intent to pursue the action by

the end of business on Thursday, October 15, 2020,” or face dismissal. (ECF No. 18 at PageID

59.) To date, Plaintiff has not responded to the Magistrate Court’s orders.

       Accordingly, the Magistrate Court recommended this Court dismiss this action without

prejudice for failure to prosecute under Fed. R. Civ. P. 41(b). What is more, Plaintiff has not

objected to the Magistrate Court’s R&R.

                  ADOPTING THE REPORT AND RECOMMENDATION

      Under the Federal Rules of Civil Procedure, “[w]ithin 14 days of being served with a copy

of the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2). Plaintiff did not object to




1
  Even though Defendant’s motion for judgment on the pleadings is moot, the Court recognizes
the Magistrate Court reached a sound conclusion in the first R&R. (ECF No. 16.) If the motion
for judgment on the pleadings was not moot, the Court would be inclined to adopt the Magistrate
Court’s first R&R.
                                                  2
Case 2:20-cv-02211-TLP-tmp Document 20 Filed 11/17/20 Page 3 of 4                          PageID 64




the R&R, and the time for filing objections has expired. See Fed. R. Civ. P. 72(b)(2). When no

timely objection is filed, the court need only satisfy itself that there is no clear error on the face

of the record in order to accept the recommendation.” Fed. R. Civ. P. 72(b) advisory committee

notes.

         Having reviewed the R&R and the record here, the Court finds no clear error and

ADOPTS the R&R in its entirety and DISMISSES Plaintiff’s claims WITHOUT

PREJUDICE.

         The Court also notes that the Sixth Circuit has at times analyzed four factors in deciding

to dismiss without prejudice for failure to prosecute, and those factors also support dismissal.

See Muncy v. G.C.R., Inc., 110 Fed. Appx. 552, 555–56 (6th Cir. 2004). Those factors are: (1)

whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether the adversary is

prejudiced by the dismissed party’s conduct; (3) whether the dismissed party was warned that

failure to cooperate could lead to dismissal; and (4) whether less drastic sanctions were imposed

or considered before dismissal was ordered. Id. at 555; Knoll v. Am. Tel. & Tel. Co., 176 F.3d

359, 363 (6th Cir. 1999). Yet, “the sanction of dismissal without prejudice is a comparatively

lenient sanction, and thus the controlling standards should be greatly relaxed . . . . because the

dismissed party is ultimately not irrevocably deprived of his day in court.” Muncy, 110 Fed.

Appx. at 556.

         Here, analyzing these factors, dismissal without prejudice is still warranted. First, the

Plaintiff bears the responsibility to comply with court orders, and he also bears the fault for not

doing so. This first factor weighs in favor of dismissal.

         Second, the Sixth Circuit has explained that a plaintiff’s conduct creates prejudice where

the defendant is required to “waste time, money, and effort in pursuit of cooperation which the



                                                    3
Case 2:20-cv-02211-TLP-tmp Document 20 Filed 11/17/20 Page 4 of 4                      PageID 65




plaintiff was legally obligated to provide.” Carpenter v. City of Flint, 723 F.3d 700, 707 (6th

Cir. 2013). Defendant will suffer prejudice if this case lingers while Defendant cannot proceed

or reach Plaintiff.

       Third, the Magistrate Court advised Plaintiff that this action would be dismissed if he

failed to notify the Court of his intent to pursue this action. (ECF No. 18 at PageID 59.) And so,

the Court put Plaintiff on notice of the risk of dismissal.

       Fourth, the Magistrate Court imposed less drastic sanctions such as entering orders to

show cause. (See ECF Nos. 13 & 18.) Moreover, as dismissal is without prejudice, this is a less

drastic sanction that dismissing with prejudice. At this point, the Court cannot discern a less

drastic sanction that will not prejudice the Defendant. So this factor too weighs in favor of

dismissal.

        In sum, the Court ADOPTS the R&R in its entirety and DISMISSES Plaintiff’s claims

WITHOUT PREJUDICE.

        SO ORDERED, this 17th day of November, 2020.

                                                s/Thomas L. Parker
                                               THOMAS L. PARKER
                                               UNITED STATES DISTRICT JUDGE




                                                  4
